COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-16-00060-CV


GLASHEEN, VALLES AND                               APPELLANT
INDERMAN, LLP

                                       V.

ILDA MONTES, INDIVIDUALLY                          APPELLEES
AND AS PERSONAL
REPRESENTATIVE OF THE
ESTATE OF KAREN HERRERA;
BLAIES & HIGHTOWER, LLP; AND
C. BARRY CRUTCHFIELD, P.C.
D/B/A TEMPLEMAN &
CRUTCHFIELD
                                   ------------

        FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 352-263554-13

                                  ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------




    1
     See Tex. R. App. P. 47.4.
      We have considered appellant’s agreed “Motion to Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 18, 2016




                                    2